Howell, J.,
concurring.
I concur in the results of the foregoing opinion.
The note contains the clause: “I, or we, each of us, personally hereby charge our own separate and individual estate with the payment of this note.” It will be noticed the note does not contain a provision that Lucy Dworak “intends” to bind her separate estate.
It may be reasonably said the provision above quoted is ambiguous to a certain extent. Section 8851, Comp. St. 1922, provides: “When the terms of an agreement have been intended in a different sense by the parties to it, that sense is to prevail against either party in which he had reason to suppose the other understood it.” The situation is sufficient to admit of parol proof as to the understood meaning of the terms of the note, without disobeying the rule against varying written contracts by parol.